       Case 3:15-cv-02277-JST Document 392 Filed 05/24/19 Page 1 of 6



 1   OLIVIER SCHREIBER & CHAO LLP                MORGAN, LEWIS & BOCKIUS LLP
     Monique Olivier (SBN 190385)                Robert Jon Hendricks, State Bar No. 179751
 2   (monique@osclegal.com)                      Nancy Villarreal, State Bar No. 273604
     201 Filbert Street, Suite 201               One Market, Spear Street Tower
 3   San Francisco, CA 94133                     San Francisco, CA 94105-1596
     Telephone: (415) 484-0980                   Tel: +1.415.442.1000
 4                                               Fax: +1.415.442.1001
     KOSINSKI + THIAGARAJ, LLP                   E-Mail: rj.hendricks@morganlewis.com
 5   Alison Kosinski (SBN 261676)
     (alison@ktlawsf.com)                        MORGAN, LEWIS & BOCKIUS LLP
 6   Emily Thiagaraj (SBN 284634)                BRENDAN T. KILLEEN (admitted pro hac vice)
     (emily@ktlawsf.com)                         101 Park Avenue
 7   201 Filbert Street, Suite 201               New York, New York 10178
     San Francisco, CA 94133                     Telephone: 212-309-6000
 8   Telephone: (415) 230-2860                   Facsimile: 212-309-6001
                                                 E-Mail: brendan.killeen@morganlewis.com
 9   Attorneys for Plaintiffs and the Class
                                                 Attorneys for Defendants
10   Additional Counsel on Signature Page        VIRGIN AMERICA INC.
                                                 and ALASKA AIRLINES, INC.
11

12
                                UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14

15
     JULIA BERNSTEIN, LISA MARIE SMITH,               Case No. 15-cv-02277-JST
16   and ESTHER GARCIA, on behalf of
     themselves and all others similarly situated,     CLASS ACTION
17
                           Plaintiffs,                 STIPULATION AND [PROPOSED]
18                                                     ORDER FOR APPROVAL OF CLASS
                    vs.                                NOTICE REGARDING PLAINTIFFS’
19                                                     MOTION FOR ATTORNEYS’ FEES
     VIRGIN AMERICA INC.; ALASKA                       AND EXPENSES
20   AIRLINES, INC. and Does 1-10, inclusive;
21                         Defendants.
22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER FOR APPROVAL OF CLASS NOTICE OF PLAINTIFF’S MOTION
                             FOR ATTORNEYS’ FEES AND EXPENSES
       Case 3:15-cv-02277-JST Document 392 Filed 05/24/19 Page 2 of 6



 1          Pursuant to Civil Local Rule 7-12, Plaintiffs Julia Bernstein, et al. (“Plaintiffs”) and
 2   Defendants Virgin America Inc. and Alaska Airlines, Inc. (“Defendants”) (collectively, the
 3   “Parties”), through their counsel, hereby stipulate and agree that:
 4          WHEREAS, Plaintiffs filed a Motion for Attorneys’ Fees and Expenses on March 13,
 5   2019 (“Plaintiffs’ Motion”) (Dkt. 374), Defendants filed their opposition on April 3, 2019 (Dkt.
 6   386), and Plaintiffs filed their reply on April 17, 2019 (Dkt. 387);
 7          WHEREAS, on April 26, 2019, the Court ordered supplemental briefing on the issue of
 8   whether Federal Rule of Civil Procedure 23(h) (“Rule 23(h)”) requires notice to the class of
 9   Plaintiffs’ Motion and an opportunity to object when class counsel seeks fees directly from a
10   defendant (Dkt. 389);
11          WHEREAS, Plaintiffs filed their supplemental brief on May 9, 2019, in which they
12   argued that notice to the Class is not required under Rule 23(h), but, out of an abundance of
13   caution and to avoid any further appellate issues, proposed that the Court hold Plaintiffs’ Motion
14   in abeyance and submitted a proposed notice to the Class with a deadline to submit any objections
15   (Dkt. 390-1);
16          WHEREAS, as set forth in their Opposition to Plaintiffs’ Motion, Defendants’ position is
17   that Rule 23(h) requires that notice of Plaintiffs’ Motion be provided to the class in order to give
18   class members an opportunity to object and/or appear;
19          WHEREAS, the Parties have met and conferred regarding Plaintiffs’ proposed notice and
20   have agreed: (a) to re-notice the hearing on their Motion for Attorneys’ Fees on August 1, 2019 ;
21   (b) to send the revised, proposed notice attached hereto as Exhibit A to the class; (c) to provide
22   the class with thirty (30) calendar days to object to Plaintiffs’ Motion; (d) that Class counsel will
23   file all objections they receive from the class with the Court and send a copy to Defendants’
24   counsel at least fourteen (14) calendar days prior to the hearing on Plaintiffs’ Motion; and (e) that
25   the Parties will have seven (7) calendar days from the filing of any objections to file responses
26   regarding said objections that shall not exceed ten pages.
27

28
                                                       1
     STIPULATION AND [PROPOSED] ORDER FOR APPROVAL OF CLASS NOTICE OF PLAINTIFF’S MOTION
                             FOR ATTORNEYS’ FEES AND EXPENSES
       Case 3:15-cv-02277-JST Document 392 Filed 05/24/19 Page 3 of 6



 1   IT IS SO STIPULATED.
 2   Date: May 23, 2019                          Respectfully submitted,
 3                                               OLIVIER SCHREIBER & CHAO LLP
 4
                                                 /s/   Monique Olivier
 5                                               Monique Olivier
 6                                               Attorneys for Plaintiffs and the Certified Class
 7

 8   Date: May 23, 2019                          MORGAN LEWIS & BOCKIUS
 9
                                                 /s/   Brendan T. Killeen
10                                               Brendan T. Killeen
11                                               Attorneys for Defendants
12

13          *I, Brendan T. Killeen, have obtained the consent of Monique Olivier to this filing,
     pursuant to the local rules.
14

15
     Additional Plaintiffs’ Counsel:
16

17   JAMES E. MILLER (SBN 262553)
     (jmiller@sfmslaw.com)
18   SHEPHERD, FINKELMAN, MILLER AND SHAH, LLP
     65 Main Street
19   Chester, CT 06412
     Telephone: (860) 526-1100
20
     KOLIN C. TANG (SBN 279834)
21   (ktang@sfmslaw.com)
     CHIHARU G. SEKINO (SBN 306589)
22   (csekino@sfmslaw.com)
     SHEPHERD, FINKELMAN, MILLER AND SHAH, LLP
23   401 West A Street, Suite 2550
     San Diego, CA 92101
24   Telephone: (619) 235-2416

25   JAMES C. SHAH (SBN 260435)
     (jshah@sfmslaw.com)
26   SHEPHERD, FINKELMAN, MILLER AND SHAH, LLP
     35 East State Street
27   Media, PA 19063
     Telephone: (610) 891-9880
28
     Attorneys for Plaintiffs and the Class
                                                     2
     STIPULATION AND [PROPOSED] ORDER FOR APPROVAL OF CLASS NOTICE OF PLAINTIFF’S MOTION
                             FOR ATTORNEYS’ FEES AND EXPENSES
       Case 3:15-cv-02277-JST Document 392 Filed 05/24/19 Page 4 of 6


                                           [PROPOSED] ORDER
 1
              PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that Plaintiffs shall give
 2
     notice to the class of their Motion for Attorneys’ Fees and Expenses (“Plaintiffs’ Motion”) by
 3
     distributing the notice attached to the Parties’ Stipulation as Exhibit A.
 4
            The hearing on Plaintiffs’ Motion is hereby set for ____, 2019 at ___ p.m. August 1, 2019
 5                                                                                        at 2:00 p.m.
            Class counsel will file all objections they receive from the class with the Court and send a
 6                                         seventeen (17)
     copy to Defendants’ counsel at least fourteen (14) calendar days prior to the hearing on Plaintiffs’
 7
     Motion.
 8                                  ten (10)
              The Parties will have seven (7) calendar days from the filing of any objections to file
 9
     responses to the objections that shall not exceed ten (10) pages.
10

11            IT IS SO ORDERED.
12

13               May 24, 2019
     Dated:
14                                                          JON S. TIGAR
                                                            UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       3
     STIPULATION AND [PROPOSED] ORDER FOR APPROVAL OF CLASS NOTICE OF PLAINTIFF’S MOTION
                             FOR ATTORNEYS’ FEES AND EXPENSES
Case 3:15-cv-02277-JST Document 392 Filed 05/24/19 Page 5 of 6




           EXHIBIT A
         Case 3:15-cv-02277-JST Document 392 Filed 05/24/19 Page 6 of 6



                                     [PROPOSED NOTICE]

             Bernstein, et al. v. Virgin America Inc., et al., Case No. 15-cv-02277

      Court‐Authorized Notice of Motion for Award of Attorney’s Fees and Expenses

You are receiving this notice because Judge Jon S. Tigar of the United States District Court for
the Northern District of California entered a judgment on your behalf as a Class Member in the
case Bernstein v. Virgin America, Inc., et al. Class Members are all individuals who have worked
as California‐based flight attendants of Virgin America Inc. (“Virgin”) at any time during the
period from March 18, 2011 to April 6, 2017. The defendants in the case are Virgin and Alaska
Airlines, Inc., as the successor-in-interest to Virgin (“Defendants”).

As you may be aware, the Court ruled that Virgin violated California wage and hour laws and
issued a judgment in favor of the Class in the amount of $77,798,945.25 plus post-judgment
interest at the statutory rate. Defendants are in the process of appealing the judgment.

After the judgment was entered, the attorneys who represent the Class (“Class counsel”) filed a
Motion for Award of Attorney’s Fees and Expenses (the “Motion”) requesting that Defendants
pay Class counsel’s attorneys’ fees and expenses for prosecuting the case. The amount of the
request is $13,220,405. Plaintiffs have requested that Defendants pay this amount in addition to
the amount of the judgment. In other words, if the Court granted this request, it would not reduce
the amount of the judgment. You should also be aware that, at a future date, Class counsel may
also seek an additional award to be paid out of and reduce the judgment awarded to the Class. If
that request is made, you will receive additional notice at that time. A copy of Class counsel’s
Motion and supporting papers can be reviewed online at www.VirginWageLawsuit.com.

As a Class Member, you have the right to object to the Motion. By filing an objection you will
not waive your right to receive your share of the judgment. If you wish to file an objection, you
must do so by [30 days from the notice] by emailing or mailing a written objection with your
name, contact information and the reason for your objection to:

                                   Strategic Claims Services
                                     Virgin Wage Lawsuit
                              600 North Jackson Street ‐ Suite 205
                                       Media, PA 19063
                                   info@strategicclaims.net
                                        1‐866‐274‐4004

Class counsel will file your objection letter with the Court and send a copy to Defendants’
counsel prior to the hearing on the Motion scheduled for [hearing date]. Any objection you have
to the Motion will be waived unless you raise it by the time and in the manner stated in this
notice. However, by doing nothing, you will not waive your right to object to any subsequent
request by Class counsel for an additional award to be paid out of the judgment awarded to the
Class.
